DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Amendments have overcome the 35 USC 112(f) interpretation and double patenting rejections. The amendments have not overcome the 35 USC 101, 102, or 103 rejections. See the response to arguments below for specificity.

Response to Arguments
Applicant's arguments, drawn to amendments to the independent claims, have been fully considered but they are not persuasive. Regarding the 35 USC 101, abstract idea, rejections, Applicant argues that:

    PNG
    media_image1.png
    107
    1402
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    99
    1370
    media_image2.png
    Greyscale

Applicant does not explain how the amendments overcome the 35 USC 101 rejection. Note that the independent claims have been amended to included alternative procedures separated by “or”. Thus, only one of those alternatives is required in claim construction. Broadest reasonable interpretation guidelines dictate that the broadest, second alternative, coming after the “or”, has been treated as required in claim construction. As such, extracting image features, supervised training of a generic model using generic manually labeled data, and obtaining and outputting infarct judgements for each target area using a trained model are not practical applications of or significantly more than the abstract idea of “performing the infarct judgment on each target area comprises”, which can be construed as a mental process or human activity – in light of the disclosure of the ASPECT procedure. These are not practical applications because they are not particular as in a particular machine, model, or training method or data. They are not significantly more because they are routine in the art.

Regarding the 35 USC 102 rejections to claims 1, 3, 5, 6, 8, and 10, at the bottom of page 8, Applicant argues that:

    PNG
    media_image3.png
    177
    1054
    media_image3.png
    Greyscale

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Examiner respectfully disagrees with Applicant’s assertions. Jung teaches performing infarct judgement on each target areas. In response to amendments to the independent claims, the mapping in the rejection section below has been updated. Refer to the rejection section below for specificity.

Regarding the 35 USC 103 rejection of claims 2 and 7, Applicant argues that these claims are allowable since the independent claims are alleged to be allowable, but this assertion is obviated with the office’s foregoing arguments.

Regarding the Official Notice, because Applicant did not traverse the assertions of Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for organizing human activity of physicians observing and interpreting CT images in assessing and grading stroke risk, wherein the physician’s grading is based on the physician’s infarct judgement. This judicial exception is not integrated into a practical application because the additional claimed elements, including extracting data, outputting data, labeling data, and supervised training of a generic model using generic manually labeled data, are generic image processing routines that simply implement the abstract idea on a generic computer and fail to provide and inventive concept. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are well understood, routine, and conventional. Note that the performing infarct judgement and grading based on the infarct judgement actions, as recited in claim 1, are abstract ideas performed by human observers (i.e. physicians). Paragraphs 1-4 of the specification of the instant application explain that these tasks are part of ASPECTS and PC-APSECTS assessments providing guidance for physicians to interpret CT brain scans and grade stroke risk. Also note that these paragraphs also refer to the scientific papers where these assessments are explained, which also clearly show that human observer judgement is required. Additionally, claim 1 recites extracting target areas from CT data and outputting the determined grading, which are routine non-inventive steps. Claim 2 recites that extracting target areas from the CT images involves determine a cooccurrence matrix label map (such as a binary label map), which is a routine image processing algorithm and is non-inventive. Claim 3 recites performing infarct judgement on each pixel, which can be performed by the human observer. Alternatively, computer pixel processing is routine and non-inventive. Claim 4 recites determining whether the infarct judgement pertains to both left and right cerebral hemispheres and correcting an infarct judgement based on this determination, which can be performed by a physician as part of the ASPECTS and PC-ASPECTS assessments. Claim 5 recites determining the actual score by subtracting weights of target areas determined as infarcted from a total score, which is a standard part of the ASPECTS and PC-ASPECTS assessments and is performed by physicians. Claims 6-10 are analogous to claims 1-5, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 6, 8, and 10  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su-min Jung, Taeg-keun Whangbo, "Evaluating a Deep-Learning System for Automatically Calculating the Stroke ASPECT Score", 2018 International Conference on Information and Communication Technology Convergence (ICTC), Date of Conference: 17-19 October 2018, Date Added to IEEE Xplore: 19 November 2018, (Page(s): 564-567) (Jung).

As per claim 1, Jung teaches a cranial CT-based grading method, comprising: 
extracting target areas in the left and right cerebral hemispheres from to-be-processed multi-frame cranial CT data, wherein the target areas refer to areas for being graded in the cranial CT data (Jung: Section II, page 564, col 2, para 4: segmentation, separating each lesion; Fig. 1: lesion segmentation, crop; Section II, page 565, col 1, para 1: locating skull in brain CT image; Section II: B: page 566, col 1, para 2: separation to separate the 10 regions from the brain CT image… seven regions from the ganglionic level and three regions from the supra ganglionic level; Fig. 6; Section II: C: page 566, col 2, para 1: segmentation, each lesion image is cropped;
Page 566, col 1, para 2: Section II: B:

    PNG
    media_image4.png
    408
    709
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    412
    638
    media_image5.png
    Greyscale

The ten regions from the standard ASPECT procedure include regions on the left and right sides of the brain. Fig. 6 shows segmented regions on the right side of the brain.
Page 566, col 1, para 3: Section II: B:

    PNG
    media_image6.png
    422
    1056
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    510
    1013
    media_image7.png
    Greyscale

Fig. 7 shows segmented regions on the left side of the brain.); 
performing infarct judgment on each target area included in the target areas to output an infarct judgment outcome regarding the target area (Jung: page 564, col 1, para 3: 10 ASPECTS, anatomic areas, infarct signs; Section II, page 564, col 2, para 4: judgement based on deep-learning; Fig. 1: neural network; Section II: C: page 566, col 2, para 1-2: cropped lesion image, neural network, CNN, NN judged a lesion as positive is number of lesions with stroke, final ASPECTS score is calculated bas on that number; Fig. 8.
Page 566, col 2, paras 1-2: Section II:C:

    PNG
    media_image8.png
    430
    1053
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    386
    1054
    media_image9.png
    Greyscale

The 10 segmented regions taken from the left and right sides of the brain (as depicted in Figs. 6 and 7 above and dictated by standard ASPECT procedures) are all input to respective convolutional neural networks (CNNs). The final ASPECT score is a count of the number of CNNs that judged a lesion as positive); and 
outputting a grading outcome based on infarct judgment outcomes regarding all target areas (Jung: Section II, page 564, col 2, para 4: ASPECT Score, summing the stroke presence of each lesion; Fig. 1: score, output score; Section II: C: page 566, col 2, para 1-2 (shown above): cropped lesion image, neural network, CNN, NN judged a lesion as positive is number of lesions with stroke, final ASPECTS score is calculated bas on that number; equation 1 (shown above)), wherein (the following limitations added in amendment, up until “or”, are not required since they recited as an alternative) performing the infarct judgment on each target areas comprises:
classifying each pixel point in the to-be-processed multi-frame CT using digital labels, the digital labels being in one-to-one correspondence with the target areas in the left and right cerebral hemispheres;
judging a specific area to which the pixel point belongs in the target areas in the left and right cerebral hemispheres;
locating same target areas in the left and right cerebral hemispheres in the to-be-processed multi-frame CT based on the digital label;
traversing all pixel points on each target area;
summing and averaging the greyscale values of all pixel points in the target area meeting the greyscale value condition, wherein the average value serves as the average greyscale value of the target area;
comparing the average greyscale value of the target area with the average greyscale value of the contralateral target area, to judge whether the target area is infarcted;
(the preceding limitations added in amendment, after “wherein”, are not required since they recited as an alternative)
or, 
performing the infarct judgment on each target area comprises: extracting image features of each pixel point on each target area; obtaining the infarct judgment outcome regarding said each pixel point on each target area using a trained model; outputting the infarct judgment outcomes regarding the target areas (Jung: 

    PNG
    media_image10.png
    408
    1025
    media_image10.png
    Greyscale

Page 566, col 2, paras 1-2: Section II:C (show above): “each lesion image is cropped from the whole image (image crop) and the cropped image is subjected to the map learning using the neural network consisted by each lesion with containing the positive/negative information. Each neural network learns based on CNN”: Note that the crop image of each region is input into a CNN, which will perform convolutions using all pixels in the crop image as part of its processing. Note that pixel values are image features of each pixel point on each target area, which are all in the trained CNN to output the infarct judgement for each region.); 
wherein the trained model is obtained by using supervised learning to train manually-labelled image features (Jung: 
Page 564, col 2, para 3: Section II: 			Page 566, col 2, para 4: Section III: 

    PNG
    media_image11.png
    635
    1066
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    290
    1069
    media_image12.png
    Greyscale
 Page 567, col 1, para 1: Section III: 

    PNG
    media_image13.png
    952
    1060
    media_image13.png
    Greyscale
).

Claim 3 (original): The method according to claim 1, wherein the performing infarct judgment on each target area included in the target areas to output an infarct judgment outcome regarding the target area specifically comprises: performing infarct judgment on each pixel point included in the target area to output an infarct judgment outcome regarding the target area (Jung: See arguments and citations offered in rejecting claim 1 above: page 564, col 1, paras 3-4: 10 ASPECTS, anatomic areas, infarct signs, ischemia; Section II, page 564, col 2, para 4: judgement based on deep-learning; Fig. 1: neural network; Section II: C: page 566, col 2, para 1-2: cropped lesion image, neural network, CNN, NN judged a lesion as positive is number of lesions with stroke, final ASPECTS score is calculated bas on that number; Fig. 8).

Claim 5 (original): The method according to claim 1, wherein the outputting a grading outcome based on infarct judgment outcomes regarding all target areas specifically comprises: determining all infarcted target areas based on the infarct judgment outcomes regarding all target areas; and; subtracting, based on weights allotted to respective target areas, weights of the infarcted target areas from the total score to output a resulting value as the grading outcome (Jung: See arguments and citations offered in rejecting claim 1 above: Section II: C: page 566, col 2, para 1-2: cropped lesion image, neural network, CNN, NN judged a lesion as positive is number of lesions with stroke, final ASPECTS score is calculated bas on that number; equation 1).

As per claims 6, 8, and 10 arguments made in rejecting claims 1, 3, and 5 are analogous to arguments for rejecting claims 6, 8, and 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Su-min Jung, Taeg-keun Whangbo, "Evaluating a Deep-Learning System for Automatically Calculating the Stroke ASPECT Score", 2018 International Conference on Information and Communication Technology Convergence (ICTC), Date of Conference: 17-19 October 2018, Date Added to IEEE Xplore: 19 November 2018, (Page(s): 564-567) (Jung) as applied to claims 1 and 6 above, and further in view of Official Notice.

Claim 2 (original): The method according to claim 1, wherein the extracting target areas from to-be-processed multi-frame cranial CT data specifically comprises: inputting the to-be-processed cranial CT data into a model, and classifying each pixel point in the cranial CT data using digital labels to output a (Jung: See arguments and citations offered in rejecting claim 1 above: Figs. 6, 7: Section II: B: regions are labeled in segmentation in order to individually crop them and submit to individual neural network for judging. Also see Section II: C). Jung is silent regarding three-dimensional matrix. That is, the labeling in Jung is 3D in that the Ganglionic level and Supra Ganglionic level are both separate slices through the 3D CT image, but the labeling is not indicated as being in a concatenated 3D array (or label image/map). Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of a single concatenated matrix residing in a contiguous memory location, which makes access and processing most efficient. The teachings of the prior art could have been incorporated into Jung in that labels reside in a single 3D matrix.
	
As per claim 7, arguments made in rejecting claim 2 are analogous to arguments for rejecting claim 7.

Claim(s) 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Su-min Jung, Taeg-keun Whangbo, "Evaluating a Deep-Learning System for Automatically Calculating the Stroke ASPECT Score", 2018 International Conference on Information and Communication Technology Convergence (ICTC), Date of Conference: 17-19 October 2018, Date Added to IEEE Xplore: 19 November 2018, (Page(s): 564-567) (Jung) as applied to claims 1 and 6 above, and further in view of Yao Shieh and Chien Hung Chang, "Automated ASPECTS Scoring System as a Clinical Support System for Acute Stroke Care", Proceedings of the IEEE-EMBS International Conference on Biomedical and Health Informatics (BHI 2012) Hong Kong and Shenzhen, China, 2-7 Jan 2012, pages 691-694 (Shieh).

Claim 4 (currently amended): The method according to claim 1. Jung does not teach the performing infarct judgment on each target area included in the target areas to output an infarct judgment outcome regarding the target area further comprises: judging, based on the infarct judgment outcome regarding the target area, whether infarct is indicated in the target area in both left and right cerebral hemispheres; and if infarct is indicated in the target area in both left and right cerebral hemispheres, further determining which specific side is infarcted, and correcting the infarct judgment outcome regarding the target area as an updated infarct judgment outcome regarding the target area. 

Shieh teaches performing infarct judgment on each target area included in the target areas to output an infarct judgment outcome regarding the target area further comprises: judging, based on the infarct judgment outcome regarding the target area, whether infarct is indicated in the target area in both left and right cerebral hemispheres; and if infarct is indicated in the target area in both left and right cerebral hemispheres, further determining which specific side is infarcted, and correcting the infarct judgment outcome regarding the target area as an updated infarct judgment outcome regarding the target area (Shieh: Introduction: page 691, col 1, para 3: hypodense, ischemic parenchyma; Introduction: page 691, col 2, para 3: detection of hypodense, ischemic parenchyma: Fig. 4: Section II: D: “the caudate head and lentiform nucleus comprising gray matter are brighter, and the internal capsule comprising white matter is less bright. Consequently, we combined left and right subcortical structures and perform 3-means clustering. Figure 4 shows the result of 3-means clustering. By comparing the number of bright pixels residing in left caudate head against that in its right counterpart, parenchymal hypoattenuation can be detected when their difference exceeds a certain threshold. The same technique can be applied to other types of ROIs”. Hypoattenuation: Describes areas on an x-ray or CT scan that show up as whiter or brighter than normal, which is indicative of hypodensity and ischemia or infarct. Thus, the bright lesion regions pairs on the left and right are determined as candidate parenchymal hypoattenuation. Determining the difference between indicates the actual parenchymal hypoattenuation.).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Shieh into Jung since Jung suggests automating ASPECTS scoring system for evaluating target region ischemia and scoring stroke risk in general and Shieh suggests the beneficial use of automating ASPECTS scoring system for evaluating target region ischemia and scoring stroke risk wherein the brightness of left and right pair lesion regions are differenced so that “parenchymal hypoattenuation can be detected” (Shieh: Section II: D) in the analogous art of automating ASPECTS scoring system for evaluating target region ischemia and scoring stroke risk. The teachings of Shieh can be incorporated into Jung in that the brightness of left and right pair lesion regions are differenced. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.
	
As per claim 9, arguments made in rejecting claim 4 are analogous to arguments for rejecting claim 9.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662